Citation Nr: 0125914	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  00-01 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a neck disorder.  

3.  Entitlement to service connection for residuals of an arm 
injury.

4.  Entitlement to service connection for a nose disorder.  

5.  Entitlement to a rating in excess of 30 percent for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


REMAND

The veteran's active military service extended from July 1979 
to July 1983.  He had additional inactive duty training, 
active duty for training and active duty, including from 
April 24, 1991, to May 1, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In May 2001, a video conference hearing was held before Gary 
L. Gick, who is the Board member making this decision.  The 
veteran submitted additional evidence to the Board, waiving 
RO review.  38 C.F.R. § 20.1304 (2001).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, VCAA became 
law.  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Back disability.  In March 1993 a doctor with the Dothan Bone 
and Joint Clinic stated that the veteran's knee could buckle 
at any time.  The earliest record of back complaints is found 
in a clinical report from a military facility dated in 
September 1994 when the veteran stated that his knee gave out 
causing him to fall onto his back.  The diagnosis was low 
back pain, status post fall, muscular strain.  A clinical 
note dated later in September 1994 reflects that the veteran 
twisted his right knee and fell on his back.  The back and 
knee were still symptomatic.  The impressions included low 
back pain.  Complaints of low back pain were noted in 
subsequent clinical records, including December 1994, January 
1995, February 1995, May 1995, August 1995, and October 1995.  
Continuing back symptoms in December 1995 were diagnosed as a 
recurrent thoraco-lumbar strain.  In June 1998, the 
assessment was a chronic lumbosacral strain and there was an 
assessment of chronic back pain in March 1999.  On VA 
examination in April 1999, the diagnosis was lumbar disc 
degenerative disease and old compression fracture of T12 with 
moderate functional impairment.  In June 1999, Henry H. 
Barnard, II, M.D., with Southern Bone and Joint Specialists, 
expressed the opinion that the veteran's problems were 
mechanical and related to the way he walked.  His gait was 
impaired by his right knee.

In May 2001, the veteran gave sworn testimony to the effect 
that he injured his back during ski training and that he had 
back symptoms since then.

The clinical notes in September 1994 ascribe the back 
complaints to the service-connected right knee giving way.  
The previous year, in March 1993, a private doctor had 
predicted that the veteran's knee could buckle at any time.  
There is documentation of continuity of low back pain 
symptoms since the September 1994 injury and in June 1999, 
Dr. Barnard ascribed the veteran's back symptoms to strain 
from the service-connected knee disorder.  In the opinion of 
the Board, the veteran should be accorded another examination 
to clarify the nature of his current low back disability or 
disabilities and for a medical opinion as to the etiology and 
date of onset of any diagnosed back disability.

Neck disability.  The service medical records document a neck 
injury in February 1991.  The veteran slipped and fell, 
sustaining a 5.5 centimeter irregular laceration on the right 
side of his neck.  The wound was sutured and the last sutures 
were removed in March 1991.

VA clinical note dated in March 1999 reflect that X-rays 
disclosed focal degenerative spondylosis at C5-C6 and C6-C7.  
A VA examination report dated in April 1999, reveals that the 
veteran complained of neck pain.  He reported that he had a 
fall and trauma with surgery to the sternocleidomastoid area.  
The diagnosis was cervical sternocleidomastoid and cervical 
spine strain, post traumatic.  In a June 1999 report, a 
physician with Southern Bone and Joint Specialists reported 
that the veteran had no specific single injury to his neck to 
cause the onset of pain.  The doctor reviewed X-ray films of 
his neck and concluded they were essentially normal.

In May 2001, the veteran testified before this Board Member 
by video conference.  He described falling and injuring his 
neck.  It had to be sewn up.  He said that he was unable to 
move his neck and that the scar burned.

The February 1991 neck injury is well documented in the 
service medical records and there is a current diagnosis of 
cervical sternocleidomastoid and cervical spine strain.  The 
veteran displayed his neck scar at his video conference 
hearing and stated that he has had it since the injury in 
service.  The scar appears to be located in the same place as 
the laceration he sustained in service.  In the opinion of 
the Board, the veteran should be accorded another examination 
to clarify the nature of his current neck disorder(s) and for 
a medical opinion as to the etiology and date of onset of any 
diagnosed neck disability.

Residual of arm injury.  In February 1999, the veteran 
claimed that he sustained a right upper arm muscle injury in 
service.  The claim was subsequently developed on the issue 
of entitlement to service connection for a right arm 
disorder.  At the May 2001 video conference hearing, the 
veteran initially agreed that the issue involved a right arm 
disability.  However, testimony focused on his left arm.  The 
veteran asserted that the service medical records supported 
his claim.  The service medical records do document a left 
arm injury.  The veteran should be requested to clarify 
whether he is seeking service connection for residuals of a 
right or a left arm injury.  If the veteran is seeking 
service connection for a left arm disorder, he should be 
examined to determined if he has any residuals of the left 
arm injury he sustained in service.  Thereafter, the RO 
should adjudicate the left arm claim.  

Residuals of nose injury.  The veteran also claims service 
connection for a nose injury which he reports happened when 
his knee gave way and he fell, striking his nose on a wooden 
ladder to his attic.  On the April 1999 VA examination, the 
doctor provided a nexus, offering an opinion that the 
veteran's knee probably gave way and he fell, hitting his 
nose.  However, the doctor described the nose skin graft 
surgery as very clear.  Whether there are residuals of this 
injury is not clear.  Another examination should be done to 
determine if there are residuals of this injury.

Right knee disability.  The veteran's right knee disability 
is rated as 30 percent disabling under Diagnostic Code 5261 
based upon limitation of motion.  The veteran had partial 
medial and lateral meniscectomies and chondral shaving of the 
lateral femoral condyle of the right knee in October 1992.  
The service medical records also contain a diagnosis of 
anterior cruciate ligament deficiency of the right knee.  A 
Medical Board Report completed at a Naval hospital in 
February 1995 reflects that an orthopedic physician noted 
that there was degenerative joint disease in the right knee.  
Another arthroscopy and articular shaving was done in June 
1996.  These and other medical records, in addition to the 
veteran's reports of instability, indicate that there may be 
right knee instability in addition to arthritis with 
limitation of motion.  General Counsel for VA has held that 
when a knee disorder is rated under a diagnostic code for 
arthritis with limitation of motion or painful motion, a 
separate rating may be warranted under Diagnostic Code 5257 
for instability of the knee.  VAOPGCPREC 23-97 and VAOPGCPREC 
9-98.  On the most recent VA examination in April 1999, 
testing of stability was tried but the examiner could not 
obtain a clear picture due to pain in the knee.  Since the 
knee can be rated on instability, as well as on limitation of 
motion, further attempts should be made to obtain an 
examination adequate to rate any instability.

The file indicates that the veteran is receiving ongoing 
treatment.  He should be asked to identify all sources of 
relevant recent treatment and the RO should obtain these 
records in accordance with VCAA.  

As the Board has determined that a new examination is 
necessary with respect to this case, the veteran is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with a claim for increase, the claim 
shall be denied. 

Accordingly, the issues of entitlement to service connection 
for a left arm disorder and a nose disorder, as well as the 
evaluation of instability of the right knee, are REMANDED for 
the following:

1.  The RO should request the veteran to 
clarify whether he is claiming service 
connection for residuals of a left or a 
right arm injury and to identify all 
sources of relevant recent treatment.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.

3.  The veteran should be scheduled for a 
current VA examination of his back, neck, 
and, if claimed, left arm.  The claims 
folder, including a copy of this Remand, 
should be made available to the examiner 
for review prior to the examination.  All 
indicated test and studies should be 
accomplished.  The examiner should 
identify all back disabilities, neck 
disabilities, and residuals of a left arm 
injury, if claimed.  The examiner should 
describe any scars on the veteran's neck 
and arms and state whether any scar found 
is related to the in-service neck injury 
or the in-service arm injury.  The 
examiner should offer opinions as to the 
etiology and date of onset of any back, 
neck or arm disabilities and specifically 
state if any back disability is related to 
the service-connected right knee 
disability.  The examiner should also 
specifically state whether cervical 
sternocleidomastoid and cervical spine 
strain is present and, if so, whether 
either or both of these conditions is 
related to the neck injury the veteran 
sustained during his military service.

4.  The veteran should be scheduled for a 
current VA examination for his nose 
injury.  The claims folder, including a 
copy of this Remand, should be made 
available to the examiner for review prior 
to the examination.  All indicated test 
and studies should be accomplished.  The 
examiner should identify all residuals of 
the nose injury, or specifically state if 
there are no residuals.  The examiner 
should express an opinion as to whether 
the nose injury was, as likely as not, due 
to the service-connected right knee 
disability.

5.  The veteran should be scheduled for a 
current VA examination of his right knee.  
The claims folder, including a copy of 
this Remand, should be made available to 
the examiner for review prior to the 
examination.  All indicated test and 
studies should be accomplished.  All 
manifestations of instability should be 
described in detail.  If there is no 
instability, the examiner should 
specifically so state.

6.  If the veteran fails to report for 
examination, the RO should give him an 
opportunity to explain any good cause he 
may have for missing the examination.  

7.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

